DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title received on February 19, 2021.  These amendments to the title are accepted.
Allowable Subject Matter
3.	Claims 1 and 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Nabetani et al. (U.S. Patent Application Publication # 2013/0155955 A1) teach “a wireless communication apparatus that uses, for example, a carrier sense multiple access with collision avoidance (CSMA/CA) scheme.”(Fig.1; Paragraph [0002]), in view of Sankaran et al. (U.S. Patent Application Publication # 2008/0279102 A1) teach “Network device 102 is configured to determine when packets are dropped. When the packets are dropped, network device 102 may determine a context for the packet drop. This may include a reason as to why the packet may have been dropped. Network device 102 then records an entry for the flow in which a packet was dropped.”(Fig(s).2-3; Paragraph [0013]), and Naka et al. (U.S. Patent Application Publication # 2008/0279210 A1) teach “a transmission ”(Fig.6 @ 180; Paragraph [0009]), fail to disclose: “when the transmission unit is notified from the control unit that the wireless frame is to be transmitted, the transmission unit is configured to immediately transmit the wireless frame without waiting for a random transmission stand-by time before the transmission.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 2 is also allowed by virtue of their dependency on claim 1.
Regarding claim 4, the best prior art found during the examination of the present, Nabetani et al. (U.S. Patent Application Publication # 2013/0155955 A1) teach “a wireless communication apparatus that uses, for example, a carrier sense multiple access with collision avoidance (CSMA/CA) scheme.”(Fig.1; Paragraph [0002]), in view of Sankaran et al. (U.S. Patent Application Publication # 2008/0279102 A1) teach “Network device 102 is configured to determine when packets are dropped. When the packets are dropped, network device 102 may determine a context for the packet drop. ”(Fig(s).2-3; Paragraph [0013]), and Naka et al. (U.S. Patent Application Publication # 2008/0279210 A1) teach “a transmission controlling section that controls transmission timing of transmission data using predetermined waiting time (AIFS) depending on a data type and a backoff value; and an AIFS setting section that adjusts the AIFS of the transmission data in accordance with an elapsed time from an occurrence of a transmission request for the transmission data or the number of retransmissions of the transmission data.”(Fig.6 @ 180; Paragraph [0009]), fail to disclose: “when notified from the control unit that the wireless frame is to be transmitted, immediately transmitting the wireless frame without waiting for a random transmission stand-by time before the transmission.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
4.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
April 1, 2021